Name: Commission Regulation (EEC) No 2114/92 of 27 July 1992 on the supply of various consignments of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28. 7. 92 Official Journal of the European Communities No L 212/19 COMMISSION REGULATION (EEC) No 2114/92 of 27 July 1992 on the supply of various consignments of white sugar as food aid Whereas, notably for logistical reasons, certain supplies were not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (l), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport 6f food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2111 tonnes of sugar ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 White sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1992. For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3. 1991 , p. 108. No L 212/20 Official Journal of the European Communities 28 . 7. 92 ANNEX I LOTS A and B 1 . Operation Nos (') : 517/520/92 and 552-554 (lot A); 555-593/92 and 1221 /1223/91 (lot B) 2. Programme : 1991 + 92 3. Recipient (9) : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : white sugar ' 7. Characteristics and quality of die goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 , (under V.A.1. .) 8 . Total quantity : 2111 tonnes 9. Number of lots : Two (lot A : 396 tonnes ; lot B : 1 715 tonnes) 10. Packaging and marking (4) (8) (l0) : see OJ No C 114, 29. 4. 1991 , p. 1 (under V.A.2 and VA.3). Markings in Portuguese, Spanish, French and English Supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization Q : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10. 9 - 30. 9 . 1992 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 11 . 8 . 1992 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25. 8 . 1992 at 12 noon (b) period for making the goods available at the port of shipment : 25. 9 . - 15. 10 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 8 . 9 . 1992 at 12 noon (b) period for making the goods available at the port of shipment : 10. 10 . - 30. 10. 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : (*) Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, 200, rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 9. 7. 1992, fixed by Commission Regulation (EEC) No 1872/92 (OJ No L 189, 9 . 7. 1992, p. 1 1 ) 28. 7. 92 Official Journal of the European Communities No L 212/21 Notes : (') The operation number is to be quoted in all correspondence. (2) Commisson delegate to be contacted by the successful tenderer : see list published in OJ No C 1 14, 29 . 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine - 131 levels (and be lega ­ lized for Egypt and Sudan). The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin (legalized for Egypt). (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. Is) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels : 295 01 32, 296 10 97, 295 01 30, 296 20 05, 296 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of these Annexes. Q The rule provided at the second indent of Article 18 (2) (a) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (8) Lot B : The successful tenderer has to submit to the recipent's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered loctainer, number of which to be provided to the beneficiary's forwarded. Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. 0 The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed . (,0) The supplier should send a duplicate of the original invoice to : M. De Keyzer and SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. No L 212/22 Official Journal of the European Communities 28 . 7. 92 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften auf der Verpackung Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Iscrizioni supplementari sull'imballaggio Bijkomende vermeldingen op de verpakking InscriÃ §Ã µes complementares na embalagem A 396 18 517/92 Tunisie / SPF / 923301 / Tunis / Distribution gratuite 18 518/92 SÃ £o TomÃ © e PrÃ ­ncipe / Caritas B / 920248 / Port of SÃ £o TomÃ © / DistribuiÃ §Ã £o gratuita 252 519/92 Exitrea / Oxfam B / 920818 / Massarva / Free distribution 54 520/92 Ethiopia / Caritas Germany / 920409 / Addis Ababa via Assab / Free distribution 18 552/92 Ethiopia / Orosalus / 925514 / Shashemane via Assab / Free distribution 18 553/92 Sudan / Caritas I / 920602 / Khartoum via Port Sudan / Free distribution 18 554/92 Sudan / Caritas I / 920607 / El Obeid via Port Sudan / Free distribution B 1 715 270 1221 /91 Haiti / Caritas N / 910360 / Port au Prince / Distribution gratuite 59 1222/91 Haiti / Protos / 91 1524 / Port au Prince / Distribution gratuite 90 1223/91 Egypt / Caritas Germany / 910434 / Cairo via Alexandria / Free distribution 18 555/92 Bolivia / Caritas B / 920208 / PotosÃ ­ vÃ ­a Antofagasta / DistribuciÃ ³n gratuita 18 556/92 Bolivia / Prosalus / 925505 / Sucre vÃ ­a Arica / DistribuciÃ ³n gratuita 18 557/92 PerÃ º / Caritas B / 920241 / Lima vÃ ­a Callao / DistribuciÃ ³n gratuita 18 558/92 PerÃ º / AATM / 921710 / Lima vÃ ­a Callao / DistribuciÃ ³n gratuita 36 559/92 PerÃ º / AATM / 921715 / Arequipa vÃ ­a Matarani / DistribuciÃ ³n gratuita 36 560/92 PerÃ º / CAM/ 922041 / Lima vÃ ­a Callao / DistribuciÃ ³n gratuita No L 212/2328 . 7. 92 Official Journal of the European Communities DesignaciÃ ³n de la partida Cantidades parciales (en toneladas) AcciÃ ³n n0 Cantidad total de la partida (en toneladas) TotalmÃ ¦ngdeParti DelmÃ ¦ngde(tons) Aktion nr. Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften auf der VerpackungBezeichnungder Partie Teilmengen (in Tonnen) MaÃ nahme Nr. (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Partial quantities (in tonnes) Operation No Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Lot DÃ ©signation de la partie (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale QuantitÃ ©s partielles (en tonnes) Action n ° Azione n .Designazione della partita Quantitativi parziali (in tonnellate) Iscrizioni supplementari suit imballaggio Aanduiding van de partii della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Deelhoeveelheden (in ton) Maatregel nr. AcÃ §Ã £o n? Bijkomende vermeldingen op de verpakking InscriÃ §Ã µes complementares na embalagemDesignaÃ §Ã £o' do lote Quantidades parciais (em toneladas) 18 561 /92 PerÃ º / Prosalus / 925524 / JaÃ ©n via Callao / DistribuciÃ ³n gratuita 18 562/92 Peru / Prosalus / 925529 / Arequipa via Matarani / DistribuciÃ ³n gratuita 18 563/92 Peru / Prosalus / 925534 / Chachapoyas via Callao / DistribuciÃ ³n gratuita 36 564/92 Peru / Prosalus / 925543 / Lima via Callao / DistribuciÃ ³n gratuita 18 565/92 Peru / Prosalus / 925544 / Lima via Callao / DistribuciÃ ³n gratuita 18 566/92 Peru / Prosalus / 925545 / Lima via Callao / DistribuciÃ ³n gratuita 36 567/92 Brasil / DKw / 922307 / Lajeado via Rio Grande / DistribuiÃ §Ã £o gratuita 198 568/92 Guatemala / Caritas B / 920224 / Guatemala City via Puerto Quetzal / DistribuciÃ ³n gratuita 108 569/92 Algeria / Caritas B / 920202 / Alger via Oran option Arzew / Distribution gratuite 18 570/92 Liban / SPF / 923306 / Beyrouth / Distribution gratuite 18 571 /92 Benin / Prosalus / 925500 / Zagnanado via Cotonou / Distribution gratuite 18 572 92 Guinea-Bissau / Caritas I / 920620 / Bissau / DistribuiÃ §Ã £o gratuita 18 573/92 Niger / Caritas Allemagne / 920408 / Niamey via LomÃ © / Distribution gratuite 18 574/92 Niger / SSI / 923020 / Niamey via Lome / Distribution gratuite 18 575/92 Senegal / SSI / 923025 / Thies vis Dakar / Distribution gratuite 18 576/92 Angola / ABLA/ 929503 / Lobito / DistribuiÃ §Ã £o gratuita 18 577/92 Republique Centrafricaine / PDF / 927108 / Bouar Douala / Distribution gratuite 90 578/92 ZaÃ ¯re / Caritas B / 920253 / Kinshasa fia Matadi / Distribution gratuite No L 212/24 Official Journal of the European Communities 28 . 7. 92 DesignaciÃ ³n de la partida Cantidades parciales (en toneladas) AcciÃ ³n n ° Cantidad total de la partida (en toneladas) TotalmÃ ¦ngdeParti DelmÃ ¦ngde(tons) Aktion nr. Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften auf der VerpackungBezeichnung der Partie Teilmengen (in Tonnen) MaÃ nahme Nr. (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Partial quantities (in tonnes) Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Operation No Action n ° Lot DÃ ©signation de la partie QuantitÃ ©s partielles (en tonnes) (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totaleDesignazione della partita Quantitativi parziali (in tonnellate) Azione n . Iscrizioni supplementari sull imballaggio Aanduiding van de partij della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) DeelhÃ veelheden (in ton) Maatregel nr. AcÃ §Ã £o n? Bijkomende vermeldingen op de verpakking InscriÃ §Ã µes complementares na embalagemDesignaÃ §Ã £o do lote Quantidades parciais (em toneladas) 18 579/92 Madagascar / AATM / 921733 / Ranarantsoa via Toamasina / Distribution gratuite 18 580/92 Madagascar / Caritas France / 924205 / Manakara via Toamasina / Distribution gratuite 18 581 /92 MoÃ §ambique / Caritas France / 924206 / MatÃ ³la via Maputo / DistribuiÃ §Ã £o gratuita 18 582/92 MoÃ §ambique / Prosalus / 925519 / Beira / DistribuiÃ §Ã £o gratuita 18 583/92 Uganda / SSP / 921307 / Kampala via Mombasa / Free distribution 18 584/92 Uganda / DKW / 922300 / Sorda via Mombasa / Free distribution 36 585/92 Uganda / DKW / 922317 / Kampala via Mombasa / Free distribution 18 586/92 Tanzania / DKW / 922312 / Kigona via Dar Es Salaam / Free distribution 72 587/92 India / CAM / 922022 / Bombay / Free distribution 18 588/92 India / CAM / 922026 / Sultans Battery via Madras / Free distribution 18 589/92 India / CAM / 922030 / Pune via Bombay / Free distribution 54 590/92 India / DKW / 922321 / Chirala via Madras / Free distribution 36 591 /92 India / CFSS / 923502 / Bombay / Free distribution 36 592/91 India / SOMEDI / 926500 / Bombay / Free distribution 54 593/92 India / SOMEDI / 926505 / Bombay / Free distribution